Citation Nr: 1431520	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2013 decision, the Board denied service connection for a left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In December 2013, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a December 2013 Joint Motion for Remand.  The case is once again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran's has credibly identified physical duties involving repetitive bending, crawling, kneeling, and climbing in order to perform aircraft maintenance in service.  

2.  The Veteran did not have chronic left knee symptoms in service, or continuous left knee symptoms since service.

3.  Arthritis of the left knee did not manifest in service or within one year of service separation.

4.  The Veteran has current left knee degenerative joint disease.

5.  The Veteran's currently diagnosed left knee degenerative joint disease is related to active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is granting service connection for left knee degenerative joint disease.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

As noted above, the CAVC vacated has remanded the appeal to the Board for readjudication in compliance with a December 2013 Joint Motion for Remand.  While the Joint Motion provides that a January 2012 VA medical opinion is inadequate, and a remand is necessary for an addendum opinion, or for a new examination and opinion, the Board finds that private medical opinion evidence submitted by the Veteran in April 2014 adequately addresses the deficiencies shown in the January 2012 VA opinion, and an additional medical opinion is not necessary for disposition of the Veteran's claim.  In light of the Veteran's grant of the full benefit sought on appeal, the Board finds that a remand not required to comply with the terms of the Joint Motion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran's diagnosed arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that currently diagnosed left knee degenerative joint disease was incurred in service.  

Private treatment records and a January 2012 VA examination show that the Veteran has currently diagnosed left knee degenerative joint disease.  

The Veteran contends that his currently diagnosed left knee disability is related to his physical duties during 20 years of service performing aircraft maintenance.  The Veteran asserts in October 2010, May 2011, and May 2012 lay statements that his duties including bending, crawling, kneeling to perform aircraft maintenance; climbing up and down maintenance stands and "cherry picker" elevation stands; and crawling under aircraft.  Copies of personnel records, submitted by the Veteran, confirm the Veteran's duties involving inspections, repair, and maintenance of aircraft and attest to the high quality of his work.  The Board finds that the Veteran is competent to describe his physical duties in service, and the Board finds that the Veteran's statements are credible and consistent with the circumstances of his service.  

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to the left knee in service, or continuous symptoms since service.  

Service treatment records do not reflect any treatment, diagnoses, or complaints referable to the left knee in service.  Similarly, a March 1963 enlistment examination, February 1968 reenlistment examination, and periodic examinations completed in March 1978, March 1982, and May 1983 do not describe any treatment, diagnoses or injury to the left knee.  While the Veteran reported having a history of "swollen or painful joints" in a March 1982 report of medical history, and checked that he was "unable to perform certain motions" in a March 1978 periodic examination, there were no indication made in the record to show which joints or motions the Veteran was referring to and subsequent examination in May 1983 did not reflect continued joint complaints.  While it does not appear that a separation or retirement examination was completed, the May 1983 periodic examination is dated approximately six months prior to the Veteran's separation and provides probative, contemporaneous evidence with regard to the Veteran's physical state around the time of his separation from service.  The Veteran has not otherwise identified the presence left knee symptoms in service.  Accordingly, the Board finds that the Veteran did not have chronic symptoms related to a left knee disability in service.

The Board finds that the Veteran did not have continuous symptoms of a left knee disability since service.  In that regard, the earliest post-service evidence of a left knee disability, lay or medical, was in May 2010.  Accordingly, the Board finds that arthritis of the left knee did not manifest in service or within one year of service separation.  A private treatment report dated in May 2010 reflects a diagnosis of degenerative joint disease of the knee.  October 2010 x-rays of the knee confirm that the Veteran had small degenerative osteophytes in all compartments of the left knee.  A January 2012 VA x-ray assessed the Veteran with degenerative changes in the left knee.  A September 2012 private treatment report from Dr. T.K. reflects mild arthritis of the left knee.  The Veteran has not asserted that his left knee has been symptomatic since service.  The Board finds that, absent evidence related to complaints or symptoms of a left knee disability for 17 years following the Veteran's separation from service, the Veteran's left knee symptoms were not continuous since service. 

The Veteran contends that his current left knee disability is related to physical duties performed during his 20 years of service, and the Board finds that the Veteran has credibly identified physical duties involving repetitive bending, crawling, kneeling, and climbing in order to perform his aircraft inspections and maintenance in service.  The Veteran submitted several private medical opinions in support of this contention.   The Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed left knee disability is related to his duties as an aircraft mechanic in service.

An October 2010 opinion from Dr. R.A., a Doctor of Osteopathy, states that the Veteran's bilateral knee pain "could be a result of his 20 years of working and using maintenance stands and performing cherry picker activities."  In a May 2011 addendum to the October 2010 opinion, Dr. R.A. confirmed that he reviewed the Veteran's work evaluation reports (service personnel records), and that according to the Veteran's MOS and his work evaluations, it was clear that he was involved with the aircraft maintenance field.  

In a September 2012 opinion, Dr. T.K., noted the Veteran's military work history, consisting of rigorous crawling, kneeling, and climbing as well as the Veteran's report of the gradual onset of pain to his left knee that comes and goes.  Dr. T.K. stated, "it may be that long time work as a maintenance specialist may have led to a certain degree of arthritis over time."  

In an October 2012 letter, Dr. J.O. stated that the Veteran had been his patient since October 2009.  He stated that the Veteran had "chronic degenerative joint disease due to osteoarthritis that might be du[e] to constant bending, crawling and kneeling when he was a mechanic in the [A]ir [F]orce."  Dr. J.O. noted that the Veteran was an aircraft mechanic and he was constantly doing these activities which slowly affected his joints, mainly his knees.

In a more recent April 2014 opinion, Dr. T.K. stated, during the course of the Veteran's treatment, that the Veteran worked as an aircraft maintenance specialist for the military for 20 years, which consisted of rigorous crawling, kneeling, and climbing.  He opined that "this may very well have contributed to the arthritis he currently has."   

The Board finds that while the 2010 and 2012 medical opinions from Dr. R.A., Dr. T.K. and Dr. J.O. are too speculative to establish service connection for left knee degenerative joint disease when considered individually, they tend to indicate a significant causal connection between the Veteran's work in service as a maintenance specialist and his current left knee degenerative joint disease.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds, however, that the more recent April 2014 opinion from Dr. T.K. is sufficient evidence of a nexus between the Veteran's 20 years of work as an aircraft maintenance specialist and current left knee degenerative joint disease, and the Board finds that the earlier 2010 and 2012 opinions from Dr. R.A. and Dr. J.O. are consistent with and tend to support Dr. T.K.'s opinions.  Moreover, because Dr. T.K. is the Veteran's treating physician, the Board finds that he is familiar with the Veteran's medical history as it pertains to the left knee.  Accordingly, the Board finds that the April 2014 opinion provides competent, credible, and probative evidence of a nexus or relationship between the Veteran's current left knee disability and service.

While a January 2012 VA examiner opined that the currently diagnosed left knee disability was less likely than not incurred in or caused by service, a December 2013 Joint Motion provides, that the January 2012 medical opinion is inadequate.  The Joint Motion provides that while the examiner posited alternative possible causes for arthritis, she did not explain why the Veteran's arthritis was more likely the result of those other causes rather than his in-service activity.  Accordingly, the Board finds that the January 2012 VA opinion is inadequate, and is not probative in this case.  

Because the competent, credible, and probative evidence provided by an April 2014 private opinion shows that the Veteran's duties in service contributed to current left knee degenerative joint disease, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee degenerative joint disease, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee degenerative joint disease is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


